Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 5 July 2022.
Claims 53, 118, 127 have been amended and are hereby entered.
Claims 157-170 have been added.
Claims 119-121, 137-144, and 152-156 have been cancelled. 
Claims 26, 29, 35, 53, 118, 126-127, 134, 149-151, 157-170 are pending.
Claims 118, and 159-170 have been withdrawn from consideration.  
Claims 26, 29, 35, 53, 126-127, 134, and 149-151 are hereby examined.
This action is made FINAL.

	
Response to Amendment and Remarks
Applicant’s amendments and remarks filed 5 July 2022 have been fully considered and the examiner’s response follows.  
Drawings
The drawings were objected to as failing to comply with 37 CFR 1.84(p)(5).  Applicant has provided a replacement sheet to replace Figure 21 and provide the reference sign(s): 310, 320, and 330.  The Examiner approves the replacement sheet filed 5 July 2022 and has entered the replacement drawing sheet. Accordingly, the objection to the drawing is hereby withdrawn.

Specification
The disclosure was objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant has amended the specification to remove the browser-executable code.  The Examiner has entered the Amendment to the Specification. Accordingly, this objection to the specification is withdrawn.  
Claim Rejections - 35 USC § 112
Claim 127 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended this claim and the amendment overcomes the 112 rejection.  Accordingly, the 35 U.S.C. 112(b) rejection of claim 127 is hereby withdrawn.  
Claim Rejections - 35 USC § 102 and 103
Claim(s) 53, 134, 137, 140, and 141, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delp et al. Applicant has amended claim 53 and 134 and cancelled claims 137, 140 and 141.  The Examiner notes that the Applicant indicates in their remarks that claim 134 has been canceled, but it appears that the claim is still pending and has been examined accordingly.  The rejection of claims 137, 140, and 141 is moot due to their cancellation.  Applicant’s arguments with respect to claim(s) 53 and 134 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 26, 29, 35, 126, 127, 149, 150, and 151 were rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Sako.  Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hodge does not disclose adjusting an autonomous drive of a driverless vehicle vase on an identify of a passenger, altering the autonomous drive of the driverless vehicle based on a state of the passenger.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner notes that the rejection relies upon Hodge for teaching adjusting an autonomous drive of the driverless vehicle based on an identity of the passenger (see at least Hodge ¶86 “The rider is then asked to submit to a facial scan, for example, in one embodiment, the driver is asked to point a mobile device 104 camera to his or her face. In another embodiment, the rider is asked to stand in front of an auxiliary camera 106 provided at the pick-up location for a facial scan. The system verifies 1204 the rider, using facial recognition to confirm that the rider's profile stored by the system matches his or her face.” And ¶119 “For example, when a passenger named “Tom Watson” rides in a rideshare car, client device 101 has noticed in the past…” “Client device 101 can watch when the passenger appears unhappy and correlate the unhappy moment to an event, movement or interaction. Continuing with the example above, if passenger Tom grimaces every time the driver brakes, the current driver and future drivers can be alerted to brake less aggressively for Tom's comfort. Client device may watch Tom when the driver brakes more gently to “see” if Tom responds differently and to confirm that the correction was effective, or ineffective. The driver can then fine-tune the passenger's ride-experience in real-time for the better.”),
The examiner then notes that Hodge teaches that the client device can watch when the passenger appears unhappy and fine tune the passengers ride-experience in real time (see Hodge ¶119) and can monitor for prohibited behavior as described above, but does not explicitly disclose altering the autonomous drive of the driverless vehicle based on the state of the passenger. 
Finally, the examiner relies upon Sako to teach altering the autonomous drive of the driverless vehicle based on the state of the passenger or prohibited behavior using a control system (see at least Sako abstract, “More specifically, the automatic driving car is provided with a theft detection means for detecting that the automobile is in a state of theft, and a control means for automatically driving the automobile and performing control, on the basis of the detection of a state of theft by the theft detection means, so that the automobile is moved to a prescribed destination determined by police or other authorities…”).
 Applicant further argues that Hodge “merely mentions in passing” that “the passenger-specific functionality described herein is equally applicable in an autonomous vehicle applications, including driverless, remotely controlled or the like” and points to ¶170.  The Applicant then concludes that this does not disclose any adjustment of an autonomous drive based on a passenger’s identity let alone any alteration of the autonomous drive based on the passenger’s state.  
The Examiner respectfully disagrees.  Hodge teaches in ¶86 that the rider “is then asked to submit to a facial scan…The system verifies 1204 the rider, using facial recognition to confirm that the rider's profile stored by the system matches his or her face.” The examiner notes at least the breaking is adjusted based on the passenger’s identity in ¶119 “For example, when a passenger named “Tom Watson” rides in a rideshare car, client device 101 has noticed in the past…” “Client device 101 can watch when the passenger appears unhappy and correlate the unhappy moment to an event, movement or interaction. Continuing with the example above, if passenger Tom grimaces every time the driver brakes, the current driver and future drivers can be alerted to brake less aggressively for Tom's comfort. Client device may watch Tom when the driver brakes more gently to “see” if Tom responds differently and to confirm that the correction was effective, or ineffective. The driver can then fine-tune the passenger's ride-experience in real-time for the better.”). While a driver is mentioned, Hodge is clear that an alternative to having a driver is an autonomous drive or driverless vehicle. As noted in the rejection, Hodge teaches in ¶170 “the passenger-specific functionality described herein is equally applicable in an autonomous vehicle applications, including driverless, remotely controlled or the like”.  Accordingly, Hodge teaches that the features described could be used in an autonoumous vehicle.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
The Examiner also notes that Applicant indicates that the autonomous vehicle of the instant application can have a driver in some situations as well.  See page 9, lines 1-3 “Although it can drive itself, in some embodiments, the autonomous vehicle 10 may be controlled by a human driver in some situations.”
Further, the Examiner notes that the rejection is a 103 rejection and also relies upon Sako which also teaches a control system for autonomous driving, autonomous driving and determining an identity.  
Applicant further argued that Sako discloses monitoring “a state of the theft of a vehicle, i.e., a state of the vehicle itself, not a state of a passenger of the vehicle” and thus, the contention that “Sako teaches altering the autonomous drive of the driverless vehicle based on the state of the passenger or prohibited behavior” is also incorrect. 
Again, the Examiner respectfully disagrees.  The examiner notes that Applicant’s application describes the state of the occupant to be what and/or how the occupant is doing.  See instant application, lines 20-24:
“For example, in some embodiments, as shown in Figures 9 and 10, the control system 15 may be configured to monitor an occupant in the cabin 22 and cause the vehicle 10 to autonomously perform one or more actions base on a state of the occupant (i.e., what and/or how the occupant is doing).”
Sako teaches in multiple portions of the specification determining the state of the passenger including the passenger being in an unauthorized or unregistered state (i.e. how the person is doing the act), in the state of stealing or theft (i.e. what the passenger is doing), being suspicious (i.e. how the occupant is doing the act), 
Sako further teaches determining if the passenger is in a stealing, or committing theft (e.g. what the passenger is doing) or in an unauthorized state (how the person is doing the act) at least at page 6 “The passenger authentication unit 115 obtains the face image of the passenger who got in the automatic driving vehicle 1 from the camera group 105 and compares it with the face image stored in the passenger authentication information memory 126 and compares it with the face image of the passenger…When the face image of the passenger does not coincide with any of the face images stored in the passenger authentication information memory 126, the passenger authentication section 115 transmits the ID and password of the owner of the automatic driving vehicle 1 … The face image of this suspect can be read and used as a criminal confirmation document in the case where the suspect is a thief…When receiving the authentication result indicating that the passenger authentication by the passenger authentication section 115 was impossible, the theft detection processing section 116 detects that the own vehicle is stolen and notifies the control section 101 of it.”
Page 11 of Sako discusses the passenger being in an unauthorized or unregistered state “If it is determined in step S4 that the occupant is not a registrant, a message such as "You are not registered as a driver" is displayed on the display screen of the display with a touch panel 112, and a non-registrant is displayed Wait for input of authentication information for registration (step S5).”
Further, see page 16 and 19, which describes the passenger’s state being suspicious: “For example, it is difficult to authenticate a passenger, a suspicious situation such as a passenger wearing an eyed cap, or the like is detected” and “In the above-described embodiment, the theft state or the abnormal state is detected based on detecting a suspicious passenger”.
Sako further discloses that that the autonomous driving is changed based on both the identity as a thief and the state of being unauthorized/unregistered driver and stealing of the passenger (i.e. how and/or what the passenger is doing).  See page 8 “the theft detection processing unit 116 causes the car navigation function unit 113 to search the police station etc. in the vicinity…the theft detection processing unit 116 causes the own vehicle to move to the determined theft destination upon automatic driving.”
The Applicant’s arguments regarding the motivation to combine rely upon the same arguments that have been rebutted above.  The examiner again notes that Hodge teaches that the vehicle can be an autonomous vehicle and further that Sako teaches an autonomous vehicle.  Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to Applicant’s arguments that it would not have been obvious to combine Hodge and Sako, as it would impermissibly change a principle of Hodge that requires a driver and render Hodge unsatisfactory for its intended purpose, the examiner points out that it has already been established that Hodge contemplates an autonomous vehicle as does Sako (see response above).  The fact that Hodge contemplates either a driver and describes the majority of the operation with a driver does not negate that Hodge also contemplates applying the invention in an autonomous vehicle and therefore, does not teach away from the modification of Sako.  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Regarding claim 127, the Applicant argues that Hodge does not discloses conveying information regarding the state of a passenger to the passenger via a user interface of a vehicle’s cabin while the passenger is in the cabin.  The Examiner has addressed this new limitation in the rejection provided below.  
Claim 118 has been significantly amended, and as discussed below, it and its dependent claims (claims 159-170) have been withdrawn from consideration. 

Election/Restrictions
Newly submitted claims 118 and 159-170 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I includes claims 26, 29, 35, 53, 126-127, 134, 149-151, 157 and 158 classified in G05D1/0088.
Invention II includes claims 118, 159-170 classified in B60W60/00133, 00136
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as altering how the vehicle is driven based on the state of the passenger by changing the destination or changing the braking (determining the state of the passenger and altering the autonomous drive) rather than altering the interior of the cabin such as claimed in Invention II by moving the driving unrelated device between a first position and a second position such that it is usable for the occupant based on the identity of the occupant.  See MPEP § 806.05(d).  Invention I is related to controlling the autonomous driving (described at in at least Figures 5-6, 9-1, 19-23 and pages 14-31), whereas Invention II is related to moving an item for the occupant to utilize (described in at least Figure 24 and starting at page 34 of the instant specification).  
Inventions I and II are related as subcombinations usable together. If the subcombination of Invention 1, and the claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner notes that originally filed claim 60 (see 19 February 2019 claims) had similar scope to the subcombination of claim 118, but claim 60 and its dependents were canceled in a preliminary amendment dated 4 December 2019.  Therefore, this subcombination was never previously examined
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses, or electronic resources, or employing different search strategies and search queries.  The examiner notes that the different inventions require divergent and different text queries and classification searches, and due to the amount of art in the relevant areas, an undue burden would be placed on the examiner if all inventions were to be searched. For example, a search for 118 and its dependents would require a search for changing the interior portions of the cabin for purposes unrelated to driving such as exercise, cooking, sleeping, working which is a completely separate search from that required for either claim 26 and/or 53 which require a search that includes a state of the passenger and changing the autonomous driving in response, and detecting a gesture of another vehicle, respectively.  
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 118 and 159-170 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The attempt to incorporate subject matter into this application by reference to websites is ineffective because it attempts to incorporate by reference websites, hyperlinks or other form of browser executable code, for example see the paragraph starting “the autonomous vehicle 10” on page 13 of the instant specification. Further the incorporation by reference of the provisional application is also not effective because it does not meet 37 CFR §1.57(d) and does not reference a US Patent or US Published Application.  
  The examiner recommends removing the references to websites that are intended to incorporated by reference and instead supply a copy of the material intended to be incorporated by reference. The examiner notes that the reference must be the same subject material that would have been published on or before the filing date of the instant application (e.g. by utilizing an internet archive service).  
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 134 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 134 recites “the gesture of the human driving” in line 4.  Claim 134 depends from claim 53, which recites “a change to a nearby vehicle triggered by a gesture of a human”.  It is unclear if the gesture of the human driving in claim 134 is the same or different gesture as that recited in claim 53.  Based on the examiner’s understanding these correspond to two different gestures and thus, the recitation of claim 134 should recite “a second gesture”.  The is basing this on the understanding that the gesture of claim 53 is referring to a gesture to trigger a light signal (e.g. a turn signal based on dependent claims 157, 158) and the gesture of the human driving is a gesture involving a hand or arm of the driver which can be detected by being captured in an image.  The examiner has examined with the understanding that there are two different gestures detected.  The examiner recommends amending claim 134 to provide additional clarity on whether the gesture is a single gesture or multiple gestures. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 35, 126, 127, 149, 150, and 151 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US PG Pub. 2020/0349666, hereinafter "Hodge") in view of Sako (Pub No. WO2015/056530), hereinafter "Sako").
Regarding Claim 26, A driverless vehicle provided by a provider of a taxi, ride-hailing or vehicle-sharing service, the driverless vehicle comprising (see Hodge ¶170 “As those in the art will understand, a number of variations may be made in the disclosed embodiments, all without departing from the scope of the invention, which is defined solely by the appended claims. For example, while the terms vehicle or car are used for illustrative embodiments, they should be understood with the broader meaning, including not only automobiles, but also trucks, vans, motorcycles, boats, airplanes, or other modes of transportation suitable for ridesharing and “vehicle” sharing applications. In addition, for autonomous or driver-less vehicles, the passenger-specific functionality described herein is equally applicable in autonomous vehicle applications, including driverless, remotely controlled, or the like.”).
a cabin for a passenger of the vehicle who is using the taxi, ride-hailing or vehicle-sharing service (see Hodge ¶82 and Fig. 8, “inside cabin of vehicle 214a”); and 
a control system configured to autonomously drive the driverless vehicle (see at least Hodge ¶62 “client device 101 is a video-based dash camera system designed for installation on the dashboard or windshield of a car. Client device 101 is connected to cloud-based system 103.”), monitor the passenger to detect a state of the passenger (see at least Hodge ¶26 “a vehicle-mounted client device monitors the inside of the car to detect if a passenger smokes or gets sick inside the vehicle. The device may create a ride-history file and make note of any such event.” And ¶82 “object recognition software running on client device 101 will continuously analyze recorded video of inside the vehicle for various reasons, including detection of a lit cigarette or cigar.”), and transmit a notification regarding the state of the passenger to the provider of the taxi, ride-hailing or vehicle-sharing service via a communication network (see at least Hodge ¶98 “In one embodiment, the ride history file preferably includes the video footage from both cameras, audio data, the GPS data showing pickup location, drop-off location, the route and times, and any automatically detected events that occurred during the ride, such as the passenger throwing up, smoking, becoming violent, hitting the seats or windows, yelling or shouting profanities, making out with another passenger, threatening the driver, etc. The ride history of each ride is sent to the ridesharing cloud server 1103 for storage and safekeeping. The ride history is accessible to both the driver and the rider, in certain situations and with permission. A link can be sent to both the driver and the passenger by text or email, if requested within a predetermined period of time.”).
Further, Hodge in one embodiment, teaches adjusting an autonomous drive of the driverless vehicle based on an identity of the passenger (see at least Hodge ¶86 “The rider is then asked to submit to a facial scan, for example, in one embodiment, the driver is asked to point a mobile device 104 camera to his or her face. In another embodiment, the rider is asked to stand in front of an auxiliary camera 106 provided at the pick-up location for a facial scan. The system verifies 1204 the rider, using facial recognition to confirm that the rider's profile stored by the system matches his or her face.” And ¶119 “For example, when a passenger named “Tom Watson” rides in a rideshare car, client device 101 has noticed in the past…” “Client device 101 can watch when the passenger appears unhappy and correlate the unhappy moment to an event, movement or interaction. Continuing with the example above, if passenger Tom grimaces every time the driver brakes, the current driver and future drivers can be alerted to brake less aggressively for Tom's comfort. Client device may watch Tom when the driver brakes more gently to “see” if Tom responds differently and to confirm that the correction was effective, or ineffective. The driver can then fine-tune the passenger's ride-experience in real-time for the better.”),
Further Hodge teaches that the client device can watch when the passenger appears unhappy and fine tune the passengers ride-experience in real time (see Hodge ¶119) and can monitor for prohibited behavior as described above, but does not explicitly disclose altering the autonomous drive of the driverless vehicle based on the state of the passenger. 
Sako teaches a control system to configured to autonomously drive the driverless vehicle and altering the autonomous drive of the driverless vehicle based on the state of the passenger or prohibited behavior (see at least Sako abstract, “”More specifically, the automatic driving car is provided with a theft detection means for detecting that the automobile is in a state of theft, and a control means for automatically driving the automobile and performing control, on the basis of the detection of a state of theft by the theft detection means, so that the automobile is moved to a prescribed destination determined by police or other authorities…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge to alter the autonomous drive of the driverless vehicle based on the state of the passenger, as described by Sako, to increase security of the vehicle, and safety of the community.  Hodge discloses determining prohibited and illegal behavior such as violence and the vehicle theft as disclosed by Sako would be obvious to include in the group of predetermined prohibited behavior.  
Regarding claim 29, the combination of Hodge and Sako disclose the driverless vehicle of claim 26, as applied above, and further wherein, to alter the autonomous drive of the driverless vehicle based on the state of the passenger, the control system is configured to autonomously reroute the driverless vehicle from at least one of an initial destination and an initial route to at least one of a new destination different from the initial destination and a new route different from the initial route based on the state of the passenger (see at least Sako abstract, “”More specifically, the automatic driving car is provided with a theft detection means for detecting that the automobile is in a state of theft, and a control means for automatically driving the automobile and performing control, on the basis of the detection of a state of theft by the theft detection means, so that the automobile is moved to a prescribed destination determined by police or other authorities…”).
Regarding claim 35, the combination of Hodge and Sako disclose the driverless vehicle of claim 26, as applied above, and further wherein the control system is configured to monitor the passenger based on information received from at least one of a camera, a motion sensor and a vital sign sensor (see at least Hodge ¶70 “one or more cameras 214, one or more sensors 215”) 
Regarding claim 126, the combination of Hodge and Sako disclose the driverless vehicle of claim 26, as applied above, and further wherein, to alter the autonomous drive of the driverless vehicle based on the state of the passenger, the control system is configured to stop the driverless vehicle based on the state of the passenger (see at least Sako, page 14, first paragraph of machine translation provided in last office action, “The theft detection processing unit 116, after making the 110th notification, detects (determines) that the police car has tracked the won vehicle, stops the vehicle by brining it to the shoulder of the road).
Regarding amended claim 127, the combination of Hodge and Sako disclose the driverless vehicle of claim 26, as applied above, and further wherein the control system is configured to convey information regarding the state of the passenger to the passenger via a user interface of the cabin while the passenger is in the cabin (see at least Sako page 10 and 11 wherein the state  of the passenger is unregistered or unauthorized “If it is determined in step S4 that the occupant is not a registrant, a message such as "You are not registered as a driver" is displayed on the display screen of the display with a touch panel 112, and a non-registrant is displayed Wait for input of authentication information for registration (step S5).” Again, under the BRI “the passenger’s state” can be interpreted as how or what the passenger is doing.  Therefore, unregistered is a state and a state that, in some situations Sako teaches leads to autonomous driving (determining the unregistered driver is stealing the vehicle).
Regarding Claim 149, the combination of Hodge and Sako disclose the driverless vehicle of claim 26, as applied above, and further wherein the control system is configured to determine the identity of the passenger based on information transmitted by a personal device of the passenger (see at least Hodge ¶¶86 and 87 “the process begins with a rider using a rideshare application on their smartphone to request a ride 1200” and “the rider is then asked to submit to a facial scan, for example, in one embodiment, the driver is asked to point a mobile device 104 camera to his or her face. In another embodiment, the rider is asked to stand in front of an auxiliary camera 106 provided at the pick-up location for a facial scan. The system verifies 1204 the rider, using facial recognition to confirm that the rider's profile stored by the system matches his or her face. The system then notifies the driver that the rider is present. In one embodiment, the driver and rider are then linked 1207 by, for example, sending a picture of the driver to the rider and a picture of the rider is to the driver so that both people can more easily locate each other. Alternatively, a picture of the vehicle can also be provided.” and “ using local RF beacons identifying the mobile device 101 of the rider (e.g., via Bluetooth ID), …The picture can be from the rider's profile that is provided during initial setup of the rideshare account, or when the rider schedules a pick up, or at some other time”).
Regarding Claim 150, the combination of Hodge and Sako disclose the driverless vehicle of claim 26, as applied above, and further the autonomous drive of the driverless vehicle is adjusted based on the identity of the passenger and the control system is configured to adjust a configuration of the cabin during the autonomous drive of the driverless vehicle (see at least Hodge ¶119, as described above and ¶155 “client device 101 can be used to initiate and continue a conversation with a passenger, using information obtained from the Internet and the passenger's profile. Text-to-speech processing and voice simulation can be used to converse about topics that interest the passenger. This allows the driver to focus on driving the vehicle. Points of interest (POI) can also be announced to the passenger when client device 101 matches current location of the vehicle with the location of known POI. For example, client device can announce that a celebrity lives in the house to the left.”).
Regarding claim 151, the combination of Hodge and Sako disclose the driverless vehicle of claim 26, as applied above, and further wherein the state of the passenger includes a prohibited act of the passenger (see at least Hodge ¶26 “a vehicle-mounted client device monitors the inside of the car to detect if a passenger smokes or gets sick inside the vehicle.” And ¶82 “object recognition software running on client device 101 will continuously analyze recorded video of inside the vehicle for various reasons, including detection of a lit cigarette or cigar.” And “…any automatically detected events that occurred during the ride, such as the passenger throwing up, smoking, becoming violent, hitting the seats or windows, yelling or shouting profanities, making out with another passenger, threatening the driver, etc. ...”).
Claim(s) 53, and 134 are rejected under 35 U.S.C. 103 by Micks et al. (US PG Pub. 2017/0124407, hereinafter "Micks") in view of Jebens (DE102012009555A1, previously cited and a copy of the machine translation was provided at that time).
Regarding claim 53, Micks discloses a vehicle comprising: 
a cabin (see at least Micks, vehicle 302, see at least ¶42 and Fig. 3); and 
a control system configured to autonomously drive the vehicle (see at least Micks, vehicle control system 100, ¶23 and Fig. 1 “The automated driving/assistance system 102 may be used to automate or control operation of a vehicle”), 
monitor an environment of the vehicle to detect a gesture of a human external to the vehicle (see at least Micks ¶44 and Fig. 4, method 400 for determining a driver’s intent in another vehicle, gesture recognition 410)  , 
autonomously drive the vehicle based on the command encoded by the gesture of the human driving the nearby vehicle. (see at least Micks ¶61 “A prediction component 508 accesses a database or model that correlates one or more of the head orientation, the gaze direction, and the gesture with one or more future vehicle movements at 708. A driving maneuver component 510 determines a vehicle maneuver based on the one or more future vehicle movements of the proximal vehicle at 710.” )  
Micks discloses the vehicle described above, including monitoring an environment to detect a gesture of a human, but does not discloses detecting a change to a nearby vehicle triggered by a gesture.  Jebens discloses detecting human gestures including detecting a change to a nearby vehicle triggered by a gesture (see at least Jebens page 9, “Indicators that indicate cooperative behavior are, for example, eye contact, certain gestures, such as hand signals and nods of the head, and light signals generated by means of vehicle lighting”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Micks with the aforementioned feature of Jebens, because as Jebens teaches hand gestures and gestures that lead to lighting changes can all indicate a driver’s intention and can assist in avoiding collisions.
Regarding claim 134, the combination of Micks and Jebens discloses the vehicle of claim 53, wherein: the gesture of the human driving the nearby vehicle further includes movement of at least one of an arm and a hand of the human driving the vehicle (See at least Micks, ¶51 Gestures may include any other type of body language including gestures, movements, or positions taking by the hands, arms, shoulders, neck, abdomen, face, head, or other parts of a body of the driver.”) ; and the control system is configured to detect the gesture of the human driving the nearby vehicle by (i) capturing at least one image of the movement of the at least one of the arm and the hand of the human external to the vehicle (see at least Micks ¶59 and Fig. 6 “The method 600 begins and a camera system 110 captures an image of a vehicle at 602. ”) and (ii) applying a gesture recognition algorithm to the at least one image to recognize the gesture (see at least Micks, ¶59 A body language component 506 processes the sub-portion of the image or frame to detect a driver's body language at 606…A prediction component 508 predicts future motion of the vehicle based on the driver's body language at 608 detected by the body language component 506. For example, the prediction component 508 may access a database or model to identify one or more vehicle movements that correspond to the detected body language.).
Claim(s) 157 and 158 are rejected under 35 U.S.C. 103 by Micks and Jebens and further in view of James et al. (US PG Pub. 2016/0167648, hereinafter "James").
Regarding claim 157 and 158, the combination of Micks and Jebens discloses the vehicle of claim 53, including wherein the nearby vehicle comprises providing a signal to show intent based on light, but are not explicit that the light emitted is modified and the modification comprises flashing of a light.  
James discloses wherein the nearby vehicle comprises providing a signal to show intent based on light, but are not explicit that the light emitted is modified and the modification comprises flashing of a light (see at least James ¶ “For instance, the signaling system 172 can provide information regarding the vehicle's presence, position, size, direction of travel, and/or the driver's intentions regarding direction and speed of travel. For instance, the signaling system 172 can include headlights, taillights, brake lights, hazard lights and turn signal lights.” The examiner notes that turn signal lights and hazard lights are flashing lights.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Micks and Jebens with the teaching of flashing lights as taught by James because the signaling system of James provides the driver’s intentions including direction of travel and can be used for collision avoidance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662